     Case 0:20-cr-60072-WPD Document 6 Entered on FLSD Docket 03/04/2020 Page 1 of 1


                                                     CO URT M INUTES

           U.S.MAG ISTRATE JUDG E LURANA S.SNOW -FO RT LAUDERDALE,FLORIDA

DEFT: VINH SANH NGUYEN (J)#                                       CASENO: 20-6101-SN0W
AUSA: CathyKoontz .-. 4.
                       ,                                         ATTY:            FPD Bob Berube
                              4                                                              (1fapplicable-appealscolloquy)
AGENT:                                                            VIOL:
PROCEEDING: PTD 11E               NG                             RECOM MENDED BOND:
BOND HEARING HEL -yes/                                     COUNSEL APPOINTED:

BOND SET @:                                                      Tobecosignedby:

         Do notviolateany law.
                                                                                             ggo                              >
                                                                                                    /yj
                                                                                                   -'
                                                                                                                '             .
         Appearin courtasdirected.
                                                                            vxG                    &
                                                                                                   -,
Q        Surrenderand /ordo notobtainpassports/travel
         documents.                                                                                 .
                                                                                                          gé&                 'A
Q        RpttoPTS asdirected /or            x'saweek/month by                 -



Q
         phone;            x'saweelc/m onth inperson.
                                                                                          y&.tM .(                            o
         Rr
         Tae
           na
            d
            to
             mmen
                u
                tr
                 a
                 i
                 n
                 se
                  de
                   tes
                     m
                     ti
                      e
                      nd
                       gn
                        be
                         ycP
                           es
                            rs
                             ea
                              try
                                i
                                a.
                                 lServi
                                      ces.                                          + > ywzw
Q        M aintain orseek full-timeemployment.

Q       No contactwith victims/witnesses.

Q        No fireanns.

Q        Curfew:                                             .

Q        Travclextended to:                                  .


Q        HalfwayHouse                                        .




NEXT COURT APPEAM NCE:                   DATE:                   TIME:                    JUDGE:                    PI,ACE:

INQUIRY RE COUNSEL:


PRELIW ARRAIGN.:                                 3-11-20         11:00am            STRAUSS
CHECK IF                      ForthereasonsstatedbycounsclfortheDefendantandtindingthattheendsofjusticeservedbygrantingtheore
APPLICABLE               : tenusmotion forcontinuanceto hire counseloutweigh the bestinterestsofthepublic& theDefendantin aSpeedy
                           Trial,theCourtfindsthattheperiod oftimefrom today, t hroujhandincluding                sshallbedeemed
                           excludablein accordancewith the provisionsofthe Speedy TrlalAct, 18 USC 3161etseq..           '
DATE:       3.
             +20         TIME:        11:00am    DAR:       ?/-v
                                                               r 3 .-                                   pAoE:
